DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 6, 8, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horiguchi (JP 2003-285376, of record).
	As best depicted in Figures 1-3, Horiguchi is directed to a tire construction comprising a pair of bead portions 3 (bead core 5), a pair of sidewall portions 2, an innerliner 7, and a tread 1.  More particularly, a net layer 8 is sandwiched between said inner liner and an additional functional layer or sealant layer 9.  Also, Horiguchi teaches the use of a synthetic resin (Paragraph 19). 
With respect to claim 6, Figures 3b and 3c depict square or rectangular meshes or openings.
As to claim 14, Horiguchi teaches that the sealant materials flows into the openings of meshes of the net layer (Paragraph 15).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (US 2016/0031269, of record) and optionally in view of Kamprath (EP 2505390, of record).
As best depicted in Figures 1, 9, and 10, Sakakibara is directed to a tire construction comprising a pair of beads, a pair of sidewalls, and a tread portion.  Additionally, a perforated layer or net layer 2 is attached to a tire inner surface via adhesive, for example, in the crown region and functional layer 5 or 7 is further provided radially inside said net layer (Paragraphs 52, 56, and 57).  It is noted that the claims as currently drafted fail to exclude viewing the perforated layer as a “net layer” (holes correspond with the claimed meshes).  Kamprath is optionally provided to specifically evidence the use of grids or mesh layers for layers designed to provide permeability and positioned at attire inner surface in the crown region.
Lastly, while Sakakibara fails to specifically teach the inclusion of an innerliner, an innerliner represents a fundamental component of modern day tire constructions and is well recognized as defining an interior surface of the tire.  One of ordinary skill in the art at the time of the invention would have found it obvious to include a conventional innerliner in the tire of Sakakibara such that said “net layer” would be sandwiched between said innerliner and said functional material layer.   
With respect to claims 2 and 9-12, Sakakibara suggests diameters between 0.4 mm and 10 mm and such corresponds with void areas or mesh areas as small as approximately 0.13 mm2 and as large as approximately 79 mm2 (Paragraph 48).  
Regarding claims 3-5, Sakakibara teaches a wide variety of materials, including polyethylene (PE) and polyethylene terephthalate (PET).  

As to claim 8, layer 5 is a sound absorbing layer and can be positioned between an innerliner and a net layer 2 (Paragraph 56).
Regarding claim 13, as detailed above, said net layer is adhesively attached to a tire inner surface.
6.	Claims 2, 4, 5, 9-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi.
	Regarding claims 2, 9-12, and 15, Horiguchi broadly states that dimensions of the net layer can be arbitrary selected (Paragraph 18).  The critical aspect of Horiguchi is the presence of openings or meshes to partition the sealant over the axial and circumferential extent of the tire.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of mesh dimensions, including those required by the claims, absent a conclusive showing of unexpected results.  It is emphasized that the claimed range of areas would have been obvious given the general order of tire dimensions.  With specific respect to claim 15, Figures 3b and 3c specifically depict meshes in the shape of a rhombus.  In terms of which diagonal has the greatest dimension, there are only 3 possible arrangements: diagonals have the same dimension, a diagonal arranged in the axial direction has the greatest dimension, 
	As to claims 4 and 5, as detailed above, Horiguchi teaches the use of synthetic resins (Paragraph 19).  While Horiguchi fails to describe specific resins, those required by the claimed invention are consistent with common synthetic resins used in the tire industry.
Response to Arguments
7.	Applicant's arguments filed March 9, 2021 have been fully considered but they are not persuasive. 
	Applicant argues that the partition material of Horiguchi is not positioned between the innerliner and the sealant layer.  The Examiner respectfully disagrees.  While the sealant layer of Horiguchi does flow between meshes or spaces in the partition material, some of the sealant material would still be present between the partition material and the cover rubber layer 10 (any trace of sealant material on the radially inside of the partition layer would satisfy the claimed arrangement).  This appears to be extremely analogous to the claimed invention in which the additional functional material (corresponds with claimed sealant layer) adheres to the innerliner through the meshes of the net layer or partition layer (see claim 14).  It is further noted that cover layer 10 can similarly be viewed as an additional functional layer that is spaced from innerliner 7 by a partition layer or net layer 8.        
	Applicant also argues that the purpose of the net layer in the present invention is for removal of the additional functional layer at the appropriate time in the life of the tire.  It is 
	As to Kamprath, the reference has been removed as a primary reference in light of Applicant’s amendments.
	Regarding Sakakibara, Applicant contends that a person having ordinary skill in the art would not read “a net layer comprising a plurality of meshes” on the “plate-like member of Sakakibara.  Applicant points to the description of plate-like member 2 (of Sakakibara) in which the member is curved and has a spaced between attaching portions 2a and 2b.  It is unclear how such a description of plate-like member 2 precludes viewing it as a net layer with meshes.  Applicant also compares the figures of the present invention and that of Sakakibara.  Again, it is unclear how such a comparison precludes viewing the plate-like member of Sakakibara as a net layer with meshes or openings.  Kamprath is optionally cited to further evidence the placement of perforated assemblies within a tire cavity and the specific characterization of such layers a “mesh”.            
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 15, 2021